Citation Nr: 0623649	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  05-06 650A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hearing loss. 


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran had active duty service from January 1960 until 
October 1962.  

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from a 
March 2004 rating decision of the VA Regional Office (RO) in 
Nashville, Tennessee that denied service connection for 
hearing loss.


FINDING OF FACT

The veteran does not have hearing loss attributable to his 
period of military service.


CONCLUSION OF LAW

The veteran does not have hearing loss that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.385 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed new duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim. 38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2005).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2005).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim in this instance has been accomplished.  
As evidenced by the statement of the case and the 
supplemental statement of the case, the appellant and his 
representative have been notified of the laws and regulations 
governing entitlement to the benefit sought, and informed of 
the ways in which the current evidence has failed to 
substantiate the claim.  This discussion also served to 
inform him of the evidence needed to substantiate the claim.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met.  38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In a letter dated in 
December 2003, the RO informed the appellant of what the 
evidence had to show for the claim currently under 
consideration, what medical and other evidence the RO needed 
from him, what information or evidence he could provide in 
support of the claim, and what evidence VA would try to 
obtain on his behalf.  Such information in conjunction with 
the statement of the case and the supplemental statement of 
the case has fully apprised the appellant and his 
representative of the evidence needed to substantiate the 
claim.  He was also advised to submit relevant evidence or 
information in his possession.  38 C.F.R. § 3.159(b).  The 
appellant was not specifically notified regarding the 
criteria for award of a rating or an effective date should 
service connection be granted, see Dingess v. Nicholson, 19 
Vet. App. 473 (2006); however, neither question is now before 
the Board.  Consequently, the Board does not find that a 
remand is necessary to address any rating or effective date 
question.

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate his claim.  Private clinical records have been 
received and associated with the claims folder.  The 
appellant was afforded VA compensation and pension 
examinations in April and June 2005, the latter with a 
medical opinion.  There has been no indication from either 
the appellant or his representative that there is outstanding 
evidence that has not been considered.  The Board thus finds 
that VA does not have a duty to assist that is unmet and that 
further assistance with respect to the claim is not required.  
See 38 U.S.C.A. § 5103A (a) (2).

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304 (2005).  In addition, 
certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have been incurred in or aggravated 
during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.307, 3.309 (2005).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  See Savage v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
4,000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2005).

The appellant's service medical records show that he had 
military duties on the flight line and as a pilot in 
training.  Clinical entries in June 1960 reflect that he was 
seen for complaints of sharp continuous right ear pain 
associated with flying.  Consultation with the appellant 
indicated that he had anxiety and apprehension with flying, 
as well as an inability to eat adequately because of anxiety.  
Following evaluation, it was noted that his symptoms and 
complaints of ear pain without objective findings represented 
fear of flying and that he should be eliminated from the 
program on that basis.  As assessment of anxiety reaction was 
recorded.  

The service medical records contain physical examination 
reports dated in 1961 and 1962, as well as a hearing 
conservation data sheet dated in 1960 that show no hearing 
impairment.  Upon examination in October 1962 for separation 
from service, the veteran had pure tone thresholds of 0/-5/-
5/-5/-5 and -5/0/0/-5/0 at 500, 1000, 2000, 3000, and 4000 
Hertz in the right and left ears, respectively.  He denied 
ear trouble.

Private clinical records from Lakeway Ear, Nose Throat, Head 
& Neck Assoc. dated in April 2004 were received showing that 
the veteran provided history of noise exposure in the 
military.  Following evaluation, an assessment of within 
normal limits to moderate sensorineural hearing loss was 
provided. 

The veteran was afforded a VA audiology examination in April 
2005.  The examiner indicated that the claims folder was 
reviewed.  The appellant's wife accompanied him and stated 
that he had significant dementia.  The examiner noted that 
the veteran appeared confused and that it was difficult to 
obtain reliable information from him.  Complaints included 
progressively decreasing hearing, bilaterally, over the 
years.  It was reported that he was unable to relate what 
types of occupational or recreational noise exposure he had 
had since discharge from the Air Force.  He did say that he 
had exposure to jet engine noise as a pilot for two years in 
the military.

The examiner noted that review of the service entrance and 
discharge examination reports and all other audiograms 
conducted during active duty were all well within normal 
limits.  Audiometric testing was performed on current 
evolution that was described as of very poor reliability 
because the veteran had great difficulty concentrating.  It 
was reported that word recognition abilities could not be 
assessed due to the veteran's inability to perform testing 
reliably or adequately, but that the results suggested a 
moderate to severe bilateral hearing loss.  It was felt, 
however, that the results were supra-threshold given the 
appellant's extreme difficulty with the testing procedures.  
It was recommended that he be provided an ear, nose and 
throat examination for re-evaluation of his hearing.  

Upon VA ear disease examination in June 2005, it was again 
noted that the claims folder was reviewed.  Physical 
examination disclosed no significant abnormal findings.  An 
impression of bilateral sensorineural hearing loss was 
rendered.  The examiner opined that, because the veteran's 
hearing was perfectly normal at the time of discharge from 
active duty 43 years before, his current hearing loss was not 
due to noise exposure or other injuries during active 
military service.  

The record reflects that the veteran now claims that he 
developed bilateral hearing loss in service as the result of 
his duties in service.  The service medical records reflect, 
however, that his hearing was well within normal limits 
during service and at discharge therefrom.  

The first audiogram of record that documents bilateral 
hearing loss is dated in 2004, many years after the veteran's 
separation from service.  Although it was noted at that time 
that the appellant had a history of noise exposure in 
service, there was no indication that manifestations of such 
were present in service, or within one year thereof, or that 
hearing loss was related to any such exposure.  

The veteran avers that service duties, including his piloting 
and flight line duties led to bilateral hearing loss.  The 
Board points out that the appellant is capable of presenting 
lay evidence regarding his belief that he has current hearing 
loss as a result of his service.  Nevertheless, where, as 
here, a medical opinion is required to diagnose the condition 
and to provide a nexus opinion to link current disability to 
military service, only a qualified individual can provide 
that evidence.  As a layperson, the veteran is not qualified 
to offer a medical opinion. See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  When evaluated by the VA in April 2005, the 
examiner reviewed the record and noted that the veteran's 
hearing was shown to be normal at all times during active 
duty, to include at service discharge.  After review of the 
record in June 2005, the VA ear disease examiner 
unequivocally found that current hearing loss was not due to 
noise exposure or any injury during active military service.  
Neither the veteran nor his representative has presented any 
medical evidence to the contrary.  Under the circumstances, 
the claim for service connection for hearing loss must be 
denied.

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of service connection for bilateral hearing loss.  The 
benefit-of-the-doubt doctrine is inapplicable here as the 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 58 (1990).


ORDER

Service connection for hearing loss is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


